208 U.S. 598 (1908)
HAIRSTON
v.
DANVILLE AND WESTERN RAILWAY COMPANY.
No. 6.
Supreme Court of United States.
Argued January 10, 13, 1908.
Decided February 24, 1908.
ERROR TO THE SUPREME COURT OF APPEALS OF THE STATE OF VIRGINIA.
*605 Mr. Abram P. Staples and Mr. Waller R. Staples, with whom Mr. John W. Carter was on the brief, for plaintiff in error.
Mr. George E. Hamilton, with whom Mr. Michael J. Colbert was on the brief, for defendant in error.
MR. JUSTICE MOODY, after making the foregoing statement, delivered the opinion of the court.
The condemnation of land in this case has been held by the courts of Virginia to be authorized by the constitution and laws of that State, and we have no right to review that aspect of the decision. The law of Virginia permits no exercise of the right of eminent domain except for public uses. Fallsburg Power Company v. Alexander, 101 Virginia, 98; Dice v. Sherman, 59 S.E. Rep. 388. Therefore it must be assumed that this taking was held to be for public uses, although there was no specific finding of the fact, but only a general judgment of condemnation. The plaintiff in error, however, insists that the record in this case, which includes all the evidence, shows, unmistakably, that the taking was for private uses and that the claim by the railway company, that the spur track was designed in part for public uses, is no better than a colorable pretense. We assume that, if the condemnation was for private uses, it is forbidden by the Fourteenth Amendment. Missouri Pacific Railway v. Nebraska, 164 U.S. 403; Fallbrook Irrigation District *606 v. Bradley, 164 U.S. 112, 161; Traction Company v. Mining Company, 196 U.S. 239, 251, 252, 260; Clark v. Nash, 198 U.S. 361, 369; Strickley v. Highland Boy Mining Co., 200 U.S. 527.
We proceed to consider whether the uses of the spur track for which the land was taken were private, and therefore such uses for which a taking by the right of eminent domain is forbidden by the Fourteenth Amendment. The courts of the States, whenever the question has been presented to them for decision, have, without exception, held that it is beyond the legislative power to take, against his will, the property of one and give it to another for what the court deems private uses, even though full compensation for the taking be required. But, as has been shown by a discriminating writer (1 Lewis on Eminent Domain, 2d ed., sec. 157), the decisions have been rested on different grounds. Some cases proceed upon the express and some on the implied prohibitions of state constitutions, and some on the vaguer reasons derived from what seems to the judges to be the spirit of the Constitution or the fundamental principles of free government. The rule of state decision is clearly established and we have no occasion here to consider the varying reasons which have influenced its adoption. But when we come to inquire what are public uses for which the right of compulsory taking may be employed, and what are private uses for which the right is forbidden we find no agreement, either in reasoning or conclusion. The one and only principle in which all courts seem to agree is that the nature of the uses, whether public or private, is ultimately a judicial question. The determination of this question by the courts has been influenced in the different States by considerations touching the resources, the capacity of the soil, the relative importance of industries to the general public welfare, and the long-established methods and habits of the people. In all these respects conditions vary so much in the States and Territories of the Union that different results might well be expected. Some cases illustrative of the tendency of local conditions to affect the judgment of courts are Hays v. Risher, 32 Pa. St. 169; *607 Boston & Roxbury Mill Corp. v. Newman, 12 Pick. 467 (conf. Lowell v. Boston, 111 Massachusetts, 454); Turner v. Nye, 154 Massachusetts, 579; Ex parte Bacot, 36 S.C. 125; Dayton Mining Co. v. Seawell, 11 Nevada, 394; Mining Co. v. Parker, 59 Georgia, 419; Head v. Amoskeag Manufacturing Company, 113 U.S. 9; Clark v. Nash, 198 U.S. 361; Strickley v. Highland Boy Mining Co., 200 U.S. 527; Otis Co. v. Ludlow Co., 201 U.S. 140. The propriety of keeping in view by this court, while enforcing the Fourteenth Amendment, the diversity of local conditions and of regarding with great respect the judgments of the state courts upon what should be deemed public uses in that State, is expressed, justified, and acted upon in Fallbrook Irrigation District v. Bradley, ub. sup., Clark v. Wells, ub. sup. and Strickley v. Highland Boy Mining Co., ub. sup. What was said in these cases need not be repeated here. No case is recalled where this court has condemned as a violation of the Fourteenth Amendment a taking upheld by the state court as a taking for public uses in conformity with its laws. In Missouri Pacific Railway v. Nebraska, ub. sup., it was pointed out (p. 416) that the taking in that case was not held by the state court to be for public uses. We must not be understood as saying that cases may not arise where this court would decline to follow the state courts in their determination of the uses for which land could be taken by the right of eminent domain. The cases cited, however, show how greatly we have deferred to the opinions of the state courts on this subject, which so closely concerns the welfare of their people. We have found nothing in the Federal Constitution which prevents the condemnation by one person for his individual use of a right of way over the land of another for the construction of an irrigation ditch; of a right of way over the land of another for an aerial bucket line; or of the right to flow the land of another by the erection of a dam. It remains for the future to disclose what cases, if any, of taking for uses which the state constitution, law, and court approve will be held to be forbidden by the Fourteenth Amendment to the Constitution of the United States.
*608 Entering upon the consideration of the case at bar in the spirit of our previous decisions, it presents no difficulties. The Virginia court has, in effect, found that the condemnation was for public uses. The evidence fully warranted that finding. We need not consider whether a condemnation by a railroad, authorized by a state law and approved by the state court, of land for the construction of a spur track to be used solely to transport commodities to the main line and thence to the place of sale and consumption throughout the country, is a violation of the Fourteenth Amendment; nor the authorities bearing upon the question whether such a use is public. Here the proposed spur track can be used, and was designed to be used, not only for access to the factory of the tobacco company but for the storage of cars to be laden or unladen by receivers and shippers of freight, and to relieve the congestion of business which, through the growth of the town, overburdened the limited trackage of the railroad. We think the court below was justified in finding that the superintendent testified accurately when he said, "In order to meet the demands of the business, therefore, it is absolutely necessary to obtain more and better terminal facilities here;" and "We have located what we think to be the best and most feasible line to accomplish two objects  get the terminal facilities, and at the same time reach the plant of the Rucker & Witten Tobacco Co.;" and "It will be for the use of the public, in that cars loaded with carload shipments . . . will be placed on these tracks to be unloaded and empty cars will be placed on those tracks to be loaded by shippers." This testimony describes a use which is clearly public. Railroad v. Porter, 43 Minnesota, 527; Ulmer v. Lime Rock Co., 98 Maine, 579; Railway v. Morehouse, 112 Wisconsin, 1; Railway v. Petty, 57 Arkansas, 359; Zircle v. Railway, 102 Virginia, 17. The uses for which the track was desired are not the less public because the motive which dictated its location over this particular land was to reach a private industry, or because the proprietors of that industry contributed in any way to the cost.
*609 We have considered the elaborate argument of counsel that the track was not intended for the use of the public generally, and that it could not, in fact, be so used, and are not convinced by it. The judgment is
Affirmed.